Cuff, J.
At the time the motion papers were drawn the receiver had $308. The unpaid taxes amount to $500.55. While the papers *654are silent on the subject, I know that the reason for this motion is the receiver’s reluctance to deplete the treasury, lest nothing be left to compensate him for his services. A receiver is entitled to be paid for his services and he should not hesitate to assert his rights. Administration expenses must be met. They are entitled to priority over every other claim, for without administrators no claims could be considered. Applications should not be made that treat a receiver’s fee as something non-existent. The fact that the motion requests the court to direct the receiver to disburse money, means that he has received that money. Why should he pay it all out in face of section 1547 of the Civil Practice Act, which provides: “ A receiver, * * * is entitled, in addition to his necessary expenses, to such corn-missions, not exceeding five per centum upon the sums received and disbursed by him, as the court * * * allows.” So much of the unpaid taxes should be paid by the receiver as the money on hand will permit, after reserving enough to cover the amount (estimated) that the court will allow him. If he is unable to determine the amount, upon proper application, the court will do so. Motion is granted as indicated.